


109 HR 5617 IH: 13th Regional Corporation Land

U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5617
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2006
			Mr. Young of Alaska
			 (for himself and Mr. Dicks) introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To amend the Alaska Native Claims Settlement Act to
		  provide an equitable distribution of land to the 13th Alaska Native Regional
		  Corporation.
	
	
		1.Short titleThis Act may be cited as the
			 13th Regional Corporation Land
			 Entitlement Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that authorizing a land entitlement for the 13th Regional Corporation
			 would provide an equitable land entitlement for that Corporation.
			(b)PurposeThe
			 purpose of this Act is to provide an equitable distribution of land for the
			 shareholders of the 13th Regional Corporation.
			3.Land
			 entitlementThe Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end
			 the following new section:
			
				43.The 13th
				regional corporation land entitlement
					(a)EntitlementNot later than 7 years after the date of
				the enactment of the 13th Regional Corporation Land Entitlement Act, the 13th
				Regional Corporation may select, subject to subsections (b) and (c), not more
				than 1,453,388 acres from public lands which were withdrawn by the Secretary
				for selection, or were otherwise available for selection, but which were not
				selected by, or if selected not conveyed to, the State of Alaska, another
				Regional Corporation, a Village Corporation, or a Group Corporation. Any
				withdrawal eligible for selection under this subsection which will expire prior
				to the end of the seven-year selection period for the 13th Regional Corporation
				shall be extended to the end of the selection period provided by this
				subsection. Prior to making each selection, the 13th Regional Corporation shall
				consult with and solicit the comments of the Regional Corporation for the
				geographical region within which the selection is located.
					(b)ApprovalNo
				selection may be made within the geographical region of any Regional
				Corporation under subsection (a) without the prior written approval of such
				Regional Corporation. Approval may be withheld or conditioned in the reasonable
				judgment of the Regional Corporation, including without limitation because of
				interest by the Regional Corporation in pursuing a land exchange involving the
				lands to be selected, the potential for economic harm to the Regional
				Corporation, its shareholders or Village Corporations or Group Corporations
				within the geographical region, environmental considerations, impacts on
				subsistence activities, the presence of Native owned cabins or campsites on or
				near the lands to be selected, the need for access to or across the lands to be
				selected for transportation, pipelines or economic activities, or the
				availability of sand and gravel or other minerals or substances valuable for
				economic activity within the geographical region. Approval may not be
				conditioned upon the payment of economic consideration by the 13th Regional
				Corporation except to the extent of economic harm anticipated in the reasonable
				judgment of the Regional Corporation to the Regional Corporation, its
				shareholders or Village Corporations or Group Corporations within the
				geographical region.
					(c)Conveyances;
				limitations; restrictions
						(1)ConveyancesSubject to the limitations in paragraphs
				(2) and (3), the Secretary shall convey to the 13th Regional Corporation the
				surface and subsurface estate of no more than 1,162,710 acres of the lands
				selected pursuant to subsection (a).
						(2)Limitations on
				conveyances
							(A)Previously
				selected landsThe 13th Regional Corporation may select, but the
				Secretary shall not convey, any of the following unless the State of Alaska or
				any Regional Corporation, Village Corporation, or Group Corporation which made
				or has the right to make a selection has relinquished its selection or right to
				make its selection:
								(i)Lands validly selected by, but not yet
				conveyed to, the State of Alaska pursuant to the Alaska Statehood Act or any
				other provision of law.
								(ii)Lands validly selected by, but not yet
				conveyed to, another Regional Corporation, a Village Corporation, or a Group
				Corporation.
								(B)ConditionsAny
				selections made by the 13th Regional Corporation that are subject to such valid
				selections shall be subordinate to those valid selections. Selections are valid
				if they are on file with the United States and have not been finally
				adjudicated or all appeal rights from any final adjudication have not lapsed or
				been exhausted, whether or not such selections are in compliance with all
				applicable standards, including without limitation time restrictions. Valid
				selections also include selections for land in excess of the amount of land to
				which the selecting entity may be entitled.
							(C)Other
				limitationsThe 13th Regional Corporation may not select, and the
				Secretary shall not convey the following:
								(i)Any land without
				the approval of any Native individual or Native owned or public entity that
				owns a partial interest in that land, which approval may be withheld with or
				without reason or cause.
								(ii)Any land that the
				State of Alaska, a Regional Corporation, a Village Corporation or a Group
				Corporation could select or acquire through the exercise of statutory or
				contractual rights of selection or acquisition, whether or not those rights
				have been exercised or are subject to discretionary actions by governmental
				entities, without the approval of the State of Alaska, Regional Corporation,
				Village Corporation or Group Corporation, which approval may be withheld with
				or without reason or cause.
								(iii)Any land within
				any area withdrawn for selection pursuant to sections 11 or 14 of this Act or
				otherwise withdrawn by the Secretary for selection if a Village Corporation or
				Regional Corporation has unexercised selection rights or rights to conveyance
				in that area without the approval of the Village Corporation and Regional
				Corporation, which approval may be withheld with or without reason or
				cause.
								(3)RestrictionsSelected lands which are eligible for
				conveyance to the 13th Regional Corporation shall be conveyed subject to valid
				existing rights, in the same manner and subject to the same reservations and
				restrictions that are applicable to lands selected by and conveyed to other
				Regional Corporations pursuant to this Act. The lands conveyed to the 13th
				Regional Corporation shall, whenever practicable and consistent with safety
				considerations, remain available for subsistence uses. Additionally, until the
				lands conveyed to the 13th Regional Corporation are developed, as defined in
				section 907(d) of Public Law 96–487 (43 U.S.C. 1636(d)), they shall be managed
				under policies consistent with the land management policies applicable to any
				adjacent Native Corporation owned lands.
						(d)Reserved
				landsThe 13th Regional
				Corporation may not select, and the Secretary shall not convey, any of the
				following:
						(1)Lands within any conservation system unit
				as defined in section 102 of the Alaska National Interest Lands Conservation
				Act (16 U.S.C. 3101 et seq.).
						(2)Acquired lands.
						(3)Lands immediately surrounding any building,
				permanent structure, or other development owned or controlled by the United
				States, another unit of government, or any person, including without limitation
				Native owned cabins or campsites on public lands with or without the permission
				of the public land owner.
						(4)Lands withdrawn or reserved for national
				defense purposes.
						(5)Lands within the National Petroleum
				Reserve, Alaska.
						(6)Lands within the Tongass and Chugach
				National Forests.
						(e)Right of first
				refusalThe 13th Regional Corporation shall not transfer all or
				any portion of lands or interests therein that it acquires pursuant to this
				section to a third party without first making a written offer to sell that same
				land or interest therein to the Regional Corporation for the geographical
				region within which the land or interest therein is located at the amount (or
				its cash equivalent) offered by the third party who desires to acquire the land
				or interest therein. The following terms shall govern such transfers and
				offers:
						(1)The offer shall be
				made to the Regional Corporation not less than 30 days before any proposed
				transfer of such land or interest therein and shall state the price and terms
				of the proposed sale, and the name and address of both the offerer and
				offeree.
						(2)Not later than 20
				days after the receipt of the offer, the Regional Corporation may exercise an
				option to purchase all, but not less than all, of the land or interest therein
				that is to be transferred on the terms in the offer or their cash
				equivalent.
						(3)If the Regional
				Corporation does not purchase all of the land or interest therein to be
				transferred within the required time, then the 13th Regional Corporation may
				transfer all of the land or interest therein offered (but not a lesser or
				greater amount) to the third party specified in the offer, but not for a price
				less or on terms different from those originally made by the third party. Any
				land or interest therein not transferred by the 13th Regional Corporation to
				the specified third party not later than 60 days after making the offer to the
				Regional Corporation shall again become subject to the restrictions of this
				subsection as though it had never been offered.
						(4)For purposes of this
				subsection, transfer means the sale, transfer, or exchange of
				land or interests therein for consideration, but does not include an exchange
				for other land or an interest therein within the state of Alaska pursuant to
				section 22(f) of this Act or section 1302(h) of the Alaska National Interest
				Lands and Conservation Act, mineral or other leasing on commercially reasonable
				terms, or the pledge, encumbrance or grant of a security interest on
				commercially reasonable
				terms.
						.
		4.Revenue
			 sharingSection 7(i)(1) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1606(i)) is amended to read as
			 follows:
			
				(1)(A)Except as provided by subparagraph (B), 70
				percent of all revenues received by each of the 12 Regional Corporations
				organized under subsection (a) from the timber and subsurface estate patented
				to it pursuant to this Act, and 15 percent of all revenues received by the 13th
				Regional Corporation organized under subsection (c) from the timber and
				subsurface estate patented to it pursuant to the 13th Regional Corporation Land
				Entitlement Act, shall be divided annually by the Regional Corporation among
				the 12 Regional Corporations organized pursuant to subsection (a) according to
				the number of Natives enrolled in each region pursuant to section 5 of this
				Act. An additional, 10 percent of such revenues received by the 13th Regional
				Corporation, shall be distributed to the Regional Corporation for the
				geographical region where the resources giving rise to such revenues are
				located. If the resources developed are on lands originally withdrawn for
				selection by a Village Corporation, then one-half of the 10 percent paid to the
				local Regional Corporation shall be distributed by that corporation to the
				Village Corporation. Revenues distributed by or received from the 13th Regional
				Corporation are not subject to the requirements of subsections (j), (k), (l),
				(m), and (n) of this section.
					(B)The Regional Corporations, including the
				13th Regional Corporation shall determine the revenues required to be
				distributed pursuant to this subsection in accordance with the section 7(i)
				Settlement Agreement by and between the 12 Regional Corporations created
				pursuant to subsection (a), as previously or hereafter amended, and shall be
				bound by the provisions of that Agreement with respect to the revenues they
				distribute. The 13th Regional Corporation shall be bound by any amendment to
				the section 7(i) Settlement Agreement unless the amendment is not of general
				applicability to the other Regional Corporations. Nothing in this section shall
				be construed to grant the 13th Regional Corporation any rights with respect to
				any revenues distributed by the 12 Regional Corporations pursuant to section
				7(i), or to grant the 13th Regional Corporation the right or power to approve
				any amendment to the section 7(i) Settlement
				Agreement.
					.
		
